Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 28 Dec 2021 amends claims 1 and 20; thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2019/0306503) in view of Panda (US 2007/0171988).
	For claims 1 and 20, Dong discloses a method for processing a block associated with an image or a video, wherein the block comprises a plurality of pixels (Fig. 11), wherein the method comprises: 
	obtaining a quantization parameter (QP) of the block ([0089] e.g. QP values), 

	obtaining a threshold (THR) based on the quantization parameter ([0089] The values of .beta. and t.sub.C depend mainly on the QP values from the left block P 402 and right block Q 404.);
	obtaining a look up table based on the quantization parameter ([0089] In both LUTs, the entry values monotonically increase with the value of the search indices, which means a higher QP.sub.ave, correlates to larger values of .beta. and t.sub.C. Thus stronger deblocking is likely to occur when QP.sub.ave is high, and a greater magnitude of change is allowed.); and 
	generating a filtered block ([0180] At step 1116, the process 1100 includes applying the filter to the pixels in the first block or to the pixels in the second block to smooth transitions between the pixels.). based on the threshold ([0165] e.g. clipping value) and the look up table ([0165] 4-D LUT). 
	Dong does not disclose wherein the generating the filtered block based on the threshold and the look up table comprises: generating a filtered spectrum component of the filtered block based on the look up table when an absolute value of a corresponding spectrum component is less than the threshold.
	Panda teaches wherein the generating the filtered block based on the threshold and the look up table comprises: generating a filtered spectrum component of the filtered block ([0037] The above coefficients result in a 3.times.3 spatial filter kernel that forms a low-pass filter) based on the look up table ([0054] filter 16 is adjusted by selecting a filter from a bank of filters using a filter index value generated by control unit 23.) when an absolute value ([0033] The frame variance and bit-rate control information provided to control unit 23 may be expressed as absolute values or index values.) of a corresponding spectrum component is less than the threshold ([0037] e.g. forms a low-pass filter).
It would be obvious to combine the block filtering teachings of Panda with the teachings of Dong to provide the predictable benefit of reducing the complexity of the video frame.
	For claim 2, Dong discloses the method of claim 1, further comprising: 
	scanning, according to a predefined scan template ([0203] e.g. quantization unit 54 may then perform a scan of the matrix including the quantized transform coefficients), 
	to obtain a current pixel of the block and neighboring pixels of the current pixel ([0048]  scanned using TUs to produce serialized transform coefficients for entropy coding.); 

	obtaining filtered spectrum components ([0089] e.g. deblocking filtering) based on the look up table and the spectrum components ([0089] search two one-dimensional look-up tables (LUTs), one for each of .beta. and t.sub.C.). 


	
	For claim 8, while Dong does not, Panda teaches further comprising: selecting a set of QPs to obtain the look up table (LUT), 	wherein the set of QPs include a first QP corresponding to (i) index and a second QP corresponding to (i+1) index, and wherein the first QP and the second QP have an interval more larger than 1 ([0057] Using this information from the previously encoded frame, control unit 23 selects the QP value and the filter index value for the next frame to be encoded.). It would be obvious to combine the QP index teachings of Panda with the teachings of Dong to provide the predictable benefit of reducing the number of required frame coding bits and/or the frame QP value. 
	For claim 10, while Dong does not, Panda teaches further comprising: dropping N bits from a number of entries in the LUT, wherein N is an integer and is dependent on a value of the QP ([0063] The 
	For claim 16, while Dong does not, Panda teaches wherein the LUT is generated based on an auxiliary function for at least one or more quantization parameters ([0064] With access to the mapping table and filter bank, control unit 23 may apply frame-based adaptive filter control as represented by the following pseudo code: TABLE-US-00003 if(vfe_filter_idx > mpg4_ qp_to_vfe_filter[encoder_qp]) // [ // increase the smoothness degree if filter index is greater than specified index value for current MPEG-4 QP value vfe_filter_idx--). It would be obvious to combine the QP index teachings of Panda with the teachings of Dong for the same reasons discussed for claim 8.

Allowable Subject Matter
Claims 3-7, 9, and 11-15, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485